Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-19 are allowed. 
Sato (US 2006/0033974, hereinafter Sato) is the most relevant prior art of record but fails to anticipate or render obvious the following limitations as claimed.
Re claim 1, Sato fails to teach or suggest “… wherein the plurality of blades are interlocked with respective driving shafts disposed on the rotary plate and driven by rotation of the rotary plate, and wherein at least two blades, among the plurality of blades, share a driving shaft of the driving shafts 2APPLN NO. 14/690,346REPLY TO OFFICE ACTION OF FEBRUARY 10, 2017” in combination with all other limitations recited in claim 1.
Re claim 18, Sato fails to teach or suggest “… a first optical image stabilization (OIS) driving coil providing driving force to move the lens module in a first direction perpendicular to an optical axis direction, a second OIS driving coil providing driving force to move the lens module in a second direction perpendicular to the optical axis direction and the first direction, an autofocus (AF) driving coil providing driving force to move the lens module in the optical axis direction, and an aperture driving coil driving the blades of the aperture module 2APPLN NO. 14/690,346REPLY TO OFFICE ACTION OF FEBRUARY 10, 2017” in combination with all other limitations recited in claim 18.
Dependent claims 2-17 and 19 are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sato is the most relevant prior art of record but fails to anticipate or render obvious the aforementioned limitations as claimed.
Sato discloses, an aperture module, comprising: a rotary plate (400) disposed on an upper portion of a base (500, fig 1); an aperture driving unit (700) driving rotation of the rotary plate (par [0029]); and four blades (A1-A3 and B1-B3) interlocked with rotation of the rotary plate, and forming entrance holes having various sizes through combinations (pars [0031]-[0033]), wherein the four blades are disposed on respective fixing shafts (420 and/or 530) disposed on the base and rotated and driven around the respective fixing shafts (pars [0029]-[0033]), and the fixing shafts are interconnected to form a rectangle having a long side and a short side (fig 1, A1, A3, B1, B3)

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728.  The examiner can normally be reached on 8:00 - 5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571.272.7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 



/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696